Citation Nr: 1044293	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  04-05 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder.

2.  Entitlement to service connection for a personality disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Counsel
INTRODUCTION


The Veteran served on active duty from June 1987 to October 1993.  
Service in Southwest Asia and award of the Combat Action Ribbon 
is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the Veteran's claim for service 
connection for service connection for a personality disorder.  
The Veteran disagreed and perfected an appeal.

In April 2006, the Veteran and his representative presented 
evidence and testimony in support of the Veteran's claims at a 
hearing at the RO before the undersigned Veterans Law Judge 
(VLJ).  A transcript of that hearing has been associated with the 
Veteran's VA claims folder.

In September 2006, July 2007 and July 2009 decisions, the Board 
remanded the Veteran's claim for further evidentiary development.  


FINDINGS OF FACT

1.  A preponderance of the evidence supports a finding that the 
Veteran's acquired psychiatric disorder is unrelated to his 
active duty service.

2.  A preponderance of the evidence supports a finding that the 
Veteran's borderline personality disorder was not aggravated 
during his active duty service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for an acquired psychiatric 
disorder is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).

2.  Entitlement to service connection for a personality disorder 
is not warranted. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served in the U.S. Navy during the Persian Gulf War.  
He contends that events he witnessed and experienced during his 
active duty service caused his acquired chronic psychiatric 
disorder and aggravated his personality disorder beyond its 
natural progression.  He seeks service connection for both.  The 
Board will address preliminary matters and then render a decision 
on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that the Board errs as a 
matter of law when it fails to ensure compliance with remand 
orders.

As noted above, the Board remanded the Veteran's claim for 
further development.  Specifically, the Board ordered VBA in the 
July 2009 remand to ensure all legally required notification to 
the Veteran had been provided and that the Veteran be provided a 
VA psychiatric examination to determine whether any psychological 
disorder had its onset during active service or was related to 
combat experiences, and whether any diagnosed personality 
disorder had been aggravated during service beyond its natural 
progression.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination "more that substantially complied 
with the Board's remand order").  The Board finds that VBA 
substantially complied with the July 2009 remand order because, 
as is more thoroughly discussed below, the record includes a 
notice letter to the Veteran dated October 2009 informing him of 
VA's duties to assist and notify, and because the record includes 
the February 2010 report of a VA psychologist who provided the 
requested opinions and diagnoses.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In this case, the Veteran received notice of the evidence 
necessary to substantiate a service connection claim, the steps 
VA would take to assist him in developing his claim, including 
providing him with a medical examination and obtaining pertinent 
records from VA, military and other federal and state agencies, 
and from private medical or employment providers, in letters 
dated May 2003, July 2007 and October 2009.  The Veteran was 
further informed of how VA determines a disability rating and an 
effective date in letters dated March and September 2006, July 
2007 and October 2009.  

The RO obtained the Veteran's service treatment records, VA 
treatment records, and Veteran Center records concerning his 
claims for service connection.  The RO also provided the Veteran 
with psychiatric examinations including in December 2004, May 
2009 and February 2010 by VA mental health practitioners. As is 
more fully discussed below, the Board finds that the medical 
evidence of record is sufficient to render a decision in this 
case.  In sum, the Board finds that VA has satisfied its duties 
to notify and assist the Veteran in this case.

The Board also notes that all appropriate due process concerns 
have been satisfied.  See 38 C.F.R. § 3.103 (2010).  As noted in 
the Introduction, the Veteran and his representative presented 
testimony in support of the Veteran's claims at an April 2006 
hearing before the undersigned VLJ.   The Board will therefore 
proceed to consideration of the merits of the Veteran's claims.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d) (2010).

In order to establish service connection or service-connected 
aggravation for a present disability, the evidence must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Analysis

The Veteran contends that he has an acquired chronic disorder 
that has resulted from the general stress he was under while 
stationed in the Persian Gulf before and during the Persian Gulf 
War.  He also generally contends that his personality disorder 
arose during active duty service and, alternatively, if pre-
existing, was aggravated by his active duty service.

As noted above, a claim for service connection requires evidence 
of a current disability, an event or injury or disease arising 
during service and evidence of a connection between the two.  The 
Board will address the first Shedden element: evidence of a 
current disability.

The record includes the following diagnoses during the pendency 
of the Veteran's claim for a chronic acquired psychiatric 
disorder: substance induced mood disorder with alcohol 
dependence; alcohol abuse unrelated to military service; and 
alcohol dependence unrelated to service.  The record also 
includes the consistent diagnosis of borderline personality 
disorder.  

VA's General Counsel has confirmed that direct service connection 
for a disability that is a result of a claimant's own abuse of 
alcohol or drugs is precluded for purposes of all VA benefits for 
claims filed after October 31, 1990. See VAOPGCPREC 7-99 (1999), 
published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 
(1998), published at 63 Fed. Reg. 31,263 (February 10, 1998).   
The Board observes that the Veteran is not service-connected for 
any disability and thus cannot claim that he abused alcohol 
because of a service-connected disability.  The Board finds that 
in order to satisfy the element for a current disability, the 
disability must be considered a disability capable of being 
service-connected.  In this case, alcohol dependence does not 
meet that criterion.  For those reasons, the Board finds that 
element (1) is not satisfied as to alcohol dependence or 
substance induced mood disorder.

Similarly, generally personality disorders are not considered to 
be disabilities for the purposes of service connection. See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2010); see also Winn v. Brown, 8 
Vet. App. 510, 516 (1996), and cases cited therein.  In pertinent 
part, § 3.303(c) states:

In the field of mental disorders, personality 
disorders which are characterized by developmental 
defects or pathological trends in the personality 
structure manifested by a lifelong pattern of action 
or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations 
during service, which were the basis of the service 
diagnosis, will be accepted as showing preservice 
origin.  Congenital or predevelopmental defects, 
refractive error of the eye, personality disorders and 
mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation.

The VA General Counsel has confirmed that congenital or 
developmental defects may not be service-connected because they 
are not diseases or injuries under the law and that only "if, 
during an individual's military service, superimposed disease or 
injury does occur," service connection may be warranted for the 
resulting disability.  See VAOPGCPREC 82-90 (July 18, 1990).   
The General Counsel's opinion also provides guidance for 
determining whether a personality disorder is a disease or a 
defect.

"Disease" has been broadly defined as any deviation 
from or interruption of the normal structure or 
function of any part, organ, or system of the body 
that is manifested by a characteristic set of symptoms 
and signs and whose etiology, pathology, and prognosis 
may be known or unknown.   . . . On the other hand, 
the term "defects," viewed in the context of 
38 C.F.R. § 3.303(c), would be definable as structural 
or inherent abnormalities or conditions which are more 
or less stationary in nature."

In this case, the Board remanded the claim for an opinion 
regarding whether the Veteran's personality disorder was related 
to his active duty service.  The examiner stated, in pertinent 
part, that:

The Veteran has been diagnosed with borderline 
personality disorder and, by nature, personality 
disorders are not reactive disorders but developmental 
disorders with their origin in childhood and 
adolescence.  It is not possible for this or any other 
veteran to develop a personality disorder in reaction 
to stressors of any kind during adulthood.  DSM IV 
clearly indicates that personality disorders are, in 
fact, developmental in nature.  Therefore, the 
Veteran's borderline personality disorder is not 
etiologically related to his service during adulthood.

In sum, the Board finds that personality disorders are not 
"defects" because they are not structural or inherent 
abnormalities that are more or less stationary in nature, but 
rather are deviations from normal psychological behavior that are 
attributable to childhood or adolescent development and are, 
therefore, a "disease" for purposes of service connection under 
38 C.F.R. § 3.303(c).  For that reason, the Board finds that 
element (1) pertaining to the diagnosed personality disorder is 
also not satisfied.

Because the Veteran seeks service connection for conditions for 
which compensation cannot be paid under VA regulations, his 
claims are not warranted.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.

Entitlement to service connection for a personality disorder is 
denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


